
	

114 HR 3083 IH: Bring Jobs Back to America Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3083
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2015
			Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make permanent the dividends received deduction for
			 repatriated foreign earnings, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bring Jobs Back to America Act of 2015. 2.Modification and permanent extension of the incentives to reinvest foreign earnings in the United States (a)Repatriation subject to 5 percent tax rateSection 965(a)(1) of the Internal Revenue Code of 1986 is amended by striking 85 percent and inserting 85.7 percent.
 (b)Permanent extension To elect repatriationSection 965(f) of such Code is amended to read as follows:  (f)ElectionThe taxpayer may elect to apply this section to any taxable year only if made on or before the due date (including extensions) for filing the return of tax for such taxable year..
			(c)Repatriation includes current and accumulated foreign earnings
 (1)In generalSection 965(b)(1) of such Code is amended to read as follows:  (1)In generalThe amount of dividends taken into account under subsection (a) shall not exceed the sum of the current and accumulated earnings and profits described in section 959(c)(3) for the year a deduction is claimed under subsection (a), without diminution by reason of any distributions made during the election year, for all controlled foreign corporations of the United States shareholder..
				(2)Conforming amendments
 (A)Section 965(b) of such Code is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.
 (B)Section 965(c) of such Code is amended by striking paragraphs (1) and (2) and by redesignating paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3), respectively.
 (C)Section 965(c)(3) of such Code, as redesignated by subparagraph (B), is amended to read as follows:  (3)Controlled groupsAll United States shareholders which are members of an affiliated group filing a consolidated return under section 1501 shall be treated as one United States shareholder..
					(d)Clerical amendments
 (1)The heading for section 965 of such Code is amended by striking Temporary. (2)The table of sections for subpart F of part III of subchapter N of chapter 1 of such Code is amended by striking Temporary dividends and inserting Dividends.
 (e)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			
